Citation Nr: 9931471	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  93-02 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a chronic lung 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from January 1954 to February 
1974.  This appeal arises from a July 1991 rating decision of 
the San Diego, California Regional Office (RO), which denied 
service connection for a chronic lung disorder.  In January 
1995, June 1996, and October 1996, the Board of Veterans' 
Appeals (Board) remanded the case to the RO for additional 
development.  As noted in the October 1996 remand, the Board 
construed statements by the veteran in June 1996 as a 
withdrawal of his claims for entitlement to service 
connection for bilateral hearing loss and a compensable 
rating for hemorrhoids, which were previously on appeal 
before the Board.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran had active service in Vietnam during the 
Vietnam era.  

3.  The veteran's chronic lung disorder, currently diagnosed 
as pulmonary fibrosis, is not recognized by VA as causally 
related to exposure to herbicide agents used in Vietnam.

4.  The medical evidence shows that the veteran's pulmonary 
fibrosis, diagnosed many years after service following the 
development of adult respiratory distress syndrome in 
association with coronary artery bypass graft surgery in 
1990, is unrelated to service.  



CONCLUSION OF LAW

The veteran's chronic lung disorder, diagnosed as pulmonary 
fibrosis, was not incurred or aggravated in service nor was 
it incurred as a result of Agent Orange exposure in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records show that on a January 1954 
enlistment physical examination and a November 1956 
reenlistment physical examination the veteran's lungs and 
chest were clinically evaluated as normal.  Chest x-rays were 
essentially negative.  On Reports of Medical History in 
January 1954 and November 1956, the veteran reported that he 
had never had asthma, shortness of breath, or chronic cough.  
A June 1955 chest x-ray was normal.  In October 1957, the 
veteran was treated for flu.  In April 1958, the veteran 
complained that he was unable to get a breath and felt weak 
all over.  There was pain with deep breath or with stretching 
arms overhead.  A radiographic report in April 1958 revealed 
negative lung fields and a high left diaphragm with a large 
gas bubble in the stomach.  On a January 1962 reenlistment 
physical examination, the veteran's lungs and chest were 
clinically evaluated as normal.  A chest x-ray was 
essentially negative.  On a Report of Medical History at that 
time, the veteran reported that he had never had asthma, 
shortness of breath, or chronic cough.  In October 1962, 
there was a complaint of mild shortness of breath and 
nonproductive cough.  An examination revealed 
bronchovesicular breath sounds throughout with slight 
inspiratory wheeze.  The impression was flu syndrome.  A 
March 1965 notation indicates that the veteran had right 
middle lobe pneumonia.  On a follow-up visit a few days 
later, an examination of the lungs revealed rhonchi in all 
fields.  The impression was flu.  A December 1965 examination 
of the chest revealed scattered rales and rhonchi.  The 
impression was viral bronchitis.  A few days later, a chest 
x-ray was negative and the veteran sounded better with only a 
few wheezes left in the chest.  In January 1967, the veteran 
was examined and found to be physically qualified for 
reenlistment.  A chest x-ray at that time was essentially 
negative.  On a Report of Medical History in March 1967, the 
veteran indicated that he had never had asthma, shortness of 
breath, or chronic cough.  A chest x-ray in March 1967 was 
essentially negative.  On reenlistment physical examinations 
in January 1968 and November 1971, the veteran's lungs and 
chest were clinically evaluated as normal.  Chest x-rays 
taken in December 1967 and December 1971 were noted to be 
within normal limits.  On a Report of Medical History in 
January 1968 and November 1971, the veteran reported that he 
had never had asthma, shortness of breath, or chronic cough.  
A January 1969 notation indicates that the veteran had 
pneumonia for one day.  A chest x-ray at that time revealed 
right lower zone atelectasis and bronchial pneumonia.  In 
February 1974, the veteran was found unfit for duty by a 
Physical Evaluation Board on the basis of disabilities not 
presently at issue.  

Service personnel records show that the veteran served in 
Vietnam during the Vietnam era.  His awards and citations 
include the Purple Heart with 1 Star, Combat Action Ribbon, 
Vietnam Campaign Medal, Vietnamese Cross of Gallantry with 
Palm and Frame, and Vietnam Service Medal with 5 Stars.

In January 1991, the veteran's claim for entitlement to 
service connection for recurring pneumonia was received.  

On a March 1991 VA examination, the veteran complained that 
he was unable to breathe without an oxygen concentrator.  On 
examination, there were no rales or rhonchi.  The shape of 
the chest was normal.  A chest x-ray revealed marked 
elevation of the right hemidiaphragm, hypoventilatory changes 
in the lungs, and mild pulmonary vascular congestion.  The 
diagnoses included status post bypass operation, complicated 
adult respiratory distress syndrome (ARDS), requiring 
tracheostomy.  A pulmonary function test performed by VA in 
April 1991 revealed severe restrictive defect and no evidence 
of obstruction.  

In a July 1991 rating decision, the RO denied the veteran's 
claim for entitlement to service connection for a chronic 
lung disorder.  In August 1991, the veteran's notice of 
disagreement with the RO's decision was received, indicating 
that he had been admitted to various Naval hospitals for 
treatment of chronic pneumonia and that his lungs have always 
been defective.  In January 1992, the veteran's substantive 
appeal was received, indicating that he had been treated at 
least 12 times in Naval hospitals and aid stations for colds 
which turned into pneumonia more than 50 percent of the time.  
He stated that he has been admitted to a hospital on two 
occasions for pneumonia within the last two years, and he 
submitted bills from a doctor and a private hospital in 
support of this statement.  

At an August 1992 hearing at the RO before a hearing officer, 
the veteran testified that he had pneumonia about every 18 
months in service, sometimes requiring hospitalization; that 
prior to his hospitalization in 1990 for ARDS he estimated 
that he was hospitalized twice between 1974 and 1990 for his 
lungs; that he never smoked in his life; that he currently 
took an antibiotic for his lungs and had an oxygen 
concentrator; that he has had pneumonia so many times that he 
was susceptible to any type of germ; and that his lung 
condition curtailed his activities.

In August 1992, a VA hospital summary dated in May 1992 was 
received, indicating that the veteran had a history of a 
coronary artery bypass graft that was complicated by a six-
month period on mechanical ventilation with ARDS.  There was 
no history of tobacco use.  

In February 1995, medical records dated from April 1990 to 
October 1991 from Scripps Memorial Hospital in Encinitas, 
California were received.  In April 1990, the veteran was 
admitted to the hospital for a cardiac catheterization due to 
a new onset of angina.  On a history/physical exam report, it 
was noted that a respiratory evaluation was negative except 
for shortness of breath which had been present since his 
angina symptoms began.  It was noted that the veteran smoked 
one pack a day which he started three years previously.  In 
September 1991, the veteran was admitted to the hospital, and 
a history/physical exam report notes that his lungs were 
clear and vital capacity appeared within normal limits with 
no significant prolonged forced expiration apparent.  In his 
social history, "no cigarettes" was noted.  The impression 
included post coronary artery bypass graft, ARDS.  A 
discharge summary dated in October 1991 indicates an 
admission diagnosis of pulmonary fibrosis secondary to severe 
ARDS and a discharge diagnosis of pulmonary fibrosis status 
post ARDS.  

In March 1995, medical records dated from April 1990 to 
February 1992 from Scripps Memorial Hospital in La Jolla, 
California were received.  An April 1990 record indicates 
that the veteran was admitted for coronary artery bypass 
surgery in April 1990.  At that time, a review of the 
respiratory system was positive for exertional shortness of 
breath, probably due to his angina.  Another April 1990 
preoperative record indicates that a review of the veteran's 
respiratory system was negative.  On that record, it was 
indicated that the veteran's tobacco abuse discontinued two 
years prior to his admission but that he had used cigarettes 
off and on since that time on an irregular basis.  A June 
1990 consultation record indicated that the veteran had been 
a smoker.  A September 1990 discharge summary notes that a 
preoperative chest x-ray was clear, but a postoperative chest 
x-ray showed increasing diffuse infiltrates.  The summary 
further notes that within a day of coronary artery bypass 
graft (CABG) surgery the veteran developed ARDS for which no 
specific etiology was ever determined, other than ARDS was 
sometimes associated with coronary artery bypass surgery.  It 
was noted that initially the veteran was not infected and did 
not have hemodynamic compromise.  During his hospital stay, 
he had several episodes of pneumonia and sepsis.  At the time 
of discharge, the veteran still had severe restrictive lung 
impairment secondary to ARDS.  His discharge diagnoses 
included ARDS, bronchopleural fistula, pneumothoraces and 
pneumatoceles, and pneumonia.  An April 1990 pulmonary 
consultation record notes that there was no clear cause for 
the veteran's ARDS.  It was further noted that infection was 
certainly a consideration but that there was no clear source 
of this and it was not felt that the diffuse infiltrates 
revealed primarily bacterial pneumonia.  The record indicates 
in the veteran's social history that he had apparently smoked 
for a number of years but quit approximately two years 
previously except for occasional use.  An April 1990 
operative report indicates that the veteran underwent a 
bronchoscopy.  In the impression, it was indicated that an x-
ray revealed progressive ARDS, etiology obscure, consistent 
with sepsis syndrome with associated fevers, though no cause 
of sepsis was evident.  

In April 1995, the veteran submitted additional private 
medical records, many of which were duplicative of those 
previously received.  These records, dated from 1990 to 1995, 
indicate treatment for pulmonary disorders including 
pulmonary fibrosis and bronchitis.  A February 1992 discharge 
summary from Scripps Memorial Hospital in La Jolla indicates 
an admission diagnoses that included pulmonary fibrosis 
following severe ARDS and a discharge diagnoses that included 
pulmonary fibrosis secondary to severe ARDS.  Records in 
February and August 1993 from David Hill, M.D., indicate that 
the veteran's active medical problems included status post 
CABG complicated by ARDS with residual pulmonary fibrosis.  

On a VA examination in April 1995, the veteran claimed that 
he had pneumonia and bronchitis at the time of his separation 
from service in 1974.  The veteran complained of dyspnea on 
exertion with any activity.  On examination, the chest was 
clear to auscultation and percussion.  There were no rales, 
rhonchi, or wheezes.  The breath sounds appeared normal 
throughout the lung fields.  The diagnoses included history 
of acute bronchitis and pneumonia while in military service 
that resolved with treatment without residuals; and history 
of ARDS as a complication of CABG surgery in 1990 with 
consequent pulmonary fibrosis.  The VA examiner commented 
that the veteran had acute respiratory infections in service 
that left no residuals as was evident by the normal chest x-
ray reported on a November 1971 examination.  The examiner 
cited a medical journal article, indicating that the nature 
of the ARDS was that it was an acute disastrous pulmonary 
event, triggered by multiple acute insults that included 
trauma, sepsis, shock, cardiopulmonary bypass, diffuse 
pneumonia, lung contusions, and radiation, among others.  The 
examiner opined that the veteran's ARDS was a result of 
cardiopulmonary bypass from his CABG operation and was in no 
way related to his history of bronchitis and pneumonia in the 
distant past.  He stated that the veteran now suffered from 
respiratory insufficiency brought on by pulmonary fibrosis as 
a complication of his ARDS.  

In a letter received in June 1996, the veteran indicated that 
he was declared 100 percent disabled by the Social Security 
Administration (SSA) due to his respiratory problems, that he 
established his eligibility for disability payments under the 
Agent Orange Veteran Program due to his exposure to Agent 
Orange in Vietnam, and that his doctors informed him that his 
lung problems stemmed from disease and not from any surgical 
procedures.  The veteran claimed that his pulmonary problems 
arose from direct exposure to some type of poison he received 
in Vietnam in 1967 and 1968.  Attached to the letter were a 
January 1996 award letter from the SSA, a March 1996 letter 
from the Agent Orange Veteran Payment Program, an exposure 
information form dated in January 1995 in which the veteran 
indicated his unit assignments in Vietnam from May 1967 to 
June 1968, and an undated form in which David Hill, M.D., 
diagnosed him with severe interstitial lung disease and 
interstitial pulmonary fibrosis.  

In June 1996, additional private and duplicative service 
medical records were received.  In records dated in November 
1995 and June 1996 from Andre Sanschagrin, M.D., the 
veteran's diagnoses included pulmonary fibrosis with 
hypoxemia and restrictive lung disease.  Dr. Sanschagrin 
indicated in a letter that the veteran had significant lung 
injury as a residual of the severe ARDS suffered 
postoperatively at the time of heart bypass surgery in 1990.  
Records dated in March 1995 from Camp Pendleton, California 
note treatment for progressive dyspnea and possible 
pneumonia.  

In a July 1996 letter, David Hill, M.D., indicated that 
consideration should be given to the veteran's exposure to 
Agent Orange during his multiple tours in Vietnam.  Dr. Hill 
opined that the exposure may have led to low level pulmonary 
damage to set the stage for a more significant insult such as 
ARDS in association with a significant trauma such as bypass 
surgery.  Dr. Hill stated that ARDS in association with CABG 
surgery was not unheard of but certainly unusual and that 
frequently such patients have a history of previous chronic 
lung disease or recurrent tracheobronchitis of a viral 
nature.  He felt that the veteran should be given due 
consideration that his Agent Orange exposures may have led to 
significant enough pulmonary damage and toxicity to allow the 
manifestation of ARDS in association with the CABG surgery, 
which in turn contributed to the veteran's current pulmonary 
fibrosis.  Dr. Hill added that long-term Agent Orange 
exposure can in and of itself lead to the development of 
pulmonary fibrosis.  

In August 1996, medical records dated from April 1995 to May 
1996 from Dr. Hill were received, indicating treatment for 
coronary artery disease, resolving bronchitis, and 
progressive pulmonary fibrosis.  

On a November 1996 VA examination, Dr. Walter Shaw reviewed 
the veteran's medical record.  It was noted that the veteran 
did not smoke.  Dr. Shaw agreed with Dr. Hill's opinion that 
the repetitive Agent Orange exposures may have led to 
significant pulmonary damage and toxicity to allow the 
manifestations of the acute pulmonary condition to present 
itself associated with the coronary artery bypass surgery.  
On examination, it was noted that the veteran was maintained 
around the clock on oxygen and that he has been taking 
continuous oxygen since the ARDS event.  The veteran had 
cyanosis of the fingernails that became normal after he was 
put on oxygen in the office.  He had marked dyspnea on 
exertion and he was able to walk approximately 200 feet on 
level ground.  There was no active malignant disease.  
Pulmonary function test results were consistent with severe 
restrictive ventilatory defect.  The diagnoses were 
longstanding pulmonary fibrosis, chronic lung disease 
secondary to Agent Orange; coronary artery bypass surgery; 
acute ARDS secondary to the first two diagnoses; multiple 
episodes of chronic bronchitis/pneumonia contributing to 
chronic lung disease and pulmonary fibrosis; and air hunger 
and oxygen need secondary to pulmonary fibrosis and defect of 
oxygen transfer intrapulmonary, intra-alveolar.  Dr. Shaw 
opined that the veteran had a chronic lung disease that 
preexisted his bypass surgery and that was secondary to the 
multiple lower respiratory tract insults and infections 
documented in service and shortly thereafter as well as his 
exposure to Agent Orange.  The examiner remarked that he 
would not have such a strong opinion if the veteran were a 
cigarette smoker but that the veteran basically refrained 
from smoking during his lifetime except in earlier years with 
an occasional cigar.  Subsequently a chest x-ray was taken, 
revealing a markedly hypoventilatory examination and 
peribronchial thickening.  

In November 1996, records from the SSA were received, 
indicating that the veteran was entitled to disability 
benefits with a primary diagnosis of chronic pulmonary 
insufficiency (COPD).  The medical records from VA and 
private sources, most of which are duplicative of previously 
received records, show treatment for various disabilities, to 
include pulmonary fibrosis, from 1990.  

In a letter received in June 1997, the veteran indicated that 
his best friend, who was a fellow retired Marine who had 
served in his same unit in Vietnam, recently died of 
pulmonary fibrosis and that he knew of two others who 
suffered the same symptoms.  The veteran submitted a 
newspaper article that noted the death of a retired Marine 
who had suffered pulmonary fibrosis.  

In June 1997, the RO requested administrative review of the 
veteran's claim.  In April 1998, the veteran's claims folder 
was referred to the Under Secretary for Health for an opinion 
on the relationship between exposure to herbicides in Vietnam 
and the subsequent development of pulmonary fibrosis.  In an 
April 1998 response, the Chief Public Health and 
Environmental Hazards Officer stated that it was possible 
that the veteran's pulmonary fibrosis may be related to 
exposure to Agent Orange and other herbicides used in 
Vietnam; that it could not be stated whether it is likely or 
as likely as not that such exposure is related; and that 
repeated episodes of pneumonia and bronchitis were unusual in 
a healthy individual, suggesting some underlying respiratory 
abnormality.  

In May 1998, the veteran's claims folder was again referred 
to the Under Secretary for Health for additional opinions 
regarding the relationship, if any, between the veteran's 
pulmonary fibrosis and his inservice episodes of bronchitis 
and pneumonia and whether pulmonary fibrosis preexisted ARDS.  
In a May 1998 response, the Chief Consultant of the Acute 
Care Strategic Healthcare Group stated that inadequate or 
insufficient evidence existed to determine if there was an 
association between Agent Orange and pulmonary disorders; 
that none of the members of the National Pulmonary/Critical 
Care Advisory Group were aware of any association between 
Agent Orange precipitating ARDS or pulmonary fibrosis; and 
that there was always a small possibility that Agent Orange, 
the veteran's previous pneumonia, or other factors could have 
led to some mild interstitial process before bypass surgery 
but that his chart and history did not reflect it.  

In May 1999, the Board forwarded the veteran's records to an 
independent medical expert for an opinion in this case.  In 
September 1999, a response was received from a professor of 
medicine in the pulmonary department at the University of 
South Alabama College of Medicine.  The specialist's opinion 
is set out below:

I have reviewed in detail the records 
referred to me as well as the relevant 
medical literature.  My responses as well 
as discussion follows:

Question 1.  Is it at least as likely as 
not that the veteran's pulmonary fibrosis 
is etiologically related to the 
respiratory problems noted in service?

My response to this question is "no."  
In my opinion, the patient's pulmonary 
fibrosis is clearly a sequelae of the 
acute respiratory distress syndrome 
developing after his coronary artery 
bypass graft surgery in April 1990.  
Cardiopulmonary bypass is a known risk 
factor for ARDS (Annals of Internal 
Medicine, 1983; 98:593-597 and American 
Journal of Respiratory and Critical Care 
Medicine Volume 149:818-824, 1994).

Review of the records indicate that the 
patient had a flu syndrome diagnosed in 
October of 1957 without mention of exam 
or radiographs; a flu syndrome diagnosed 
in October 1962 with physical exam 
indicating slight inspiratory wheezing; a 
right middle lobe pneumonia diagnosed in 
March of 1965 with lung exam indicating 
rhonchi all fields; viral bronchitis 
diagnosed in December 1965 with exam 
indicating rales, rhonchi and wheezes, 
but a negative chest radiograph at that 
time; a right lower zone bronchial 
pneumonia in January 1969 diagnosed by an 
abnormal radiograph.  

The records indicate a normal/negative 
chest radiographs on the following dates:  
19 January 1954, 9 June 1955, 24 November 
1956, 9 April 1958, 16 January 1962, 10 
January 1967, and 21 March 1967.  

The records indicate that the patient 
reported "no" to asthma, shortness of 
breath, or chronic cough on the medical 
history forms dated 24 November 1956, 25 
January 1962, 21 March 1967, and 10 
January 1968.

The records indicate a normal lung exam 
on 25 January 1954, 24 November 1956, 9 
April 1958, 25 January 1962, and 10 
January 1968.

In addition to the above, a history and 
physical examination by Dr. Robert E. 
Bowden dictated 3/29/90 indicates a 
review of systems:  respiratory 
"negative except for shortness of breath 
which has been present since his angina 
symptoms started", and a chest physical 
exam noted as "clear".  Again on 19 
April 1990 a history and physical by Dr. 
Robert Bowden indicates review of 
systems:  respiratory, endocrine, GI and 
GU:  negative.  Also at that time on 
physical exam lungs were noted "clear to 
percussion and auscultation."

Based on the information available to me 
it is my opinion that there is no 
compelling evidence to support a 
diagnosis of preexisting chronic 
bronchopulmonary disease.  

Question 2:  Is it at least as likely as 
not that the veteran's pulmonary fibrosis 
is etiologically related to exposure to 
Agent Orange in service?

My response to this question is "no."  
As noted above there is no evidence from 
the records to support a diagnosis of 
chronic bronchopulmonary disease.  In 
addition, there is no credible literature 
to support an etiologic role of Agent 
Orange in the production of any 
nonneoplastic chronic bronchopulmonary 
disease and specifically there is no 
credible evidence to implicate Agent 
Orange as a cause of pulmonary fibrosis 
occurring 20 years after exposure.  It is 
also noted that severe acute respiratory 
distress syndrome, which this patient 
clearly had, is known to cause chronic 
restrictive interstitial pulmonary 
disease in some small percentage of 
patients who survive the initial lung 
insult.  Because the records indicate no 
significant intrinsic bronchopulmonary 
disease prior to the episode of acute 
respiratory distress syndrome it is my 
opinion that the pulmonary fibrosis is a 
direct result of the acute lung injury 
suffered by this patient.  

A copy of the opinion was furnished to the veteran's 
representative in September 1999, and in a response dated in 
October 1999 it was noted that the normal/negative chest 
radiographs cited by the independent medical examiner were 
dated prior to the veteran's exposure to Agent Orange in 
Vietnam and that the medical evidence therefore failed to 
support the medical examiner's opinion.  The representative 
maintained that the veteran's lung condition was related to 
his exposure to herbicides during his tour of duty in 
Vietnam.  The representative referenced the diagnoses 
provided by Dr. Shaw, Dr. Sanschagrin, and Dr. Hill.  The 
representative requested that all reasonable doubt be 
resolved in the veteran's behalf.  

II.  Analysis

Initially, it is noted that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

The veteran claims that his chronic lung disorder, currently 
diagnosed as pulmonary fibrosis, is related either to 
exposure to Agent Orange during service in Vietnam or to 
pulmonary problems experienced in service.  

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131.  

The veteran's active duty included a tour in Vietnam during 
the Vietnam era.  See 38 C.F.R. § 3.2(f).  The regulations 
pertaining to Agent Orange exposure, now expanded to include 
all herbicides used in Vietnam, provide for a presumption of 
exposure to herbicide agents for veterans who served on 
active duty in Vietnam during the Vietnam era and have a 
disease listed at 38 C.F.R. § 3.309(e) (1999).  38 C.F.R. § 
3.307(a)(6) (1999).  See also McCartt v. West, 12 Vet. App. 
164 (1999).  The specified diseases are chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

Although it is contended in part that the veteran's exposure 
to Agent Orange while he served in Vietnam during the Vietnam 
era resulted in the development of pulmonary fibrosis, that 
disease is not recognized as one of the diseases attributable 
to herbicide agent exposure and is not one of the diseases 
stipulated in the regulations for which service connection 
may be presumed due to an association with exposure to 
herbicide agents.  See 38 C.F.R. § 3.309(e).  The veteran may 
also establish service connection with proof of actual direct 
causation.  However, the Board finds that the preponderance 
of the evidence is against the claim that Agent Orange 
exposure in Vietnam led to the development of his pulmonary 
fibrosis.  Initially, it is noted that the veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Of record are medical opinions that appear 
to support the veteran's claim that Agent Orange exposure 
resulted in his pulmonary fibrosis.  The record clearly shows 
that the veteran was diagnosed with pulmonary fibrosis 
following the development of ARDS in association with CABG 
surgery in April 1990.  Dr. Hill opined in July 1996 that 
Agent Orange exposure can lead to the development of 
pulmonary fibrosis and that in the veteran's case it "may" 
have caused pulmonary damage so as to allow the manifestation 
of ARDS which contributed to pulmonary fibrosis.  The 
November 1996 VA examiner, Dr. Shaw, agreed with Dr. Hill's 
opinion and also provided a more definitive conclusion that 
Agent Orange exposure led to a chronic lung disease that 
preexisted the bypass surgery and that ARDS was secondary to 
such lung disease diagnosed as pulmonary fibrosis.  A VA 
review of this claim in April and May 1998 also suggested 
that there was a possibility that the veteran's pulmonary 
fibrosis "may" be related to Agent Orange exposure and 
other herbicides in Vietnam.   

While the record contains medical evidence in support of the 
veteran's claim, it also contains medical evidence that 
weighs against his claim.  Records dated in April and 
September 1990 from Scripps Memorial Hospital indicate that 
there was no clear cause for the veteran's ARDS other than it 
was sometimes associated with bypass surgery.  Records dated 
in 1993 from Dr. Hill indicate that the veteran's CABG was 
complicated by ARDS with residual pulmonary fibrosis.  Dr. 
Sanschagrin in November 1995 indicated that lung injury 
resulted from severe ARDS in 1990.  These records show that 
the veteran's pulmonary fibrosis was attributed to ARDS for 
which there was no clear etiology, and there was no mention 
of the veteran's pulmonary fibrosis or ARDS arising from 
exposure to Agent Orange or other herbicide used in Vietnam.  
Dr. Hill's assessment was based on a qualification that Agent 
Orange exposure "may" have compromised the veteran's lungs 
so as to allow the development of ARDS.  In the VA review of 
the claim in 1998, it could not be stated whether it is as 
likely as not that such exposure was related to the veteran's 
diagnosis; members of the National Pulmonary/Critical Care 
Advisory Group were not aware of an association between Agent 
Orange and ARDS or pulmonary fibrosis; and that veteran's 
chart and history did not reflect that Agent Orange exposure 
led to some mild lung disorder prior to bypass surgery.  An 
independent medical expert opinion was sought to determine, 
in light of the entire record, whether there was a 
relationship between the veteran's pulmonary fibrosis and 
exposure to Agent Orange in service.  The independent expert 
responded that there was no relationship, that no intrinsic 
bronchopulmonary disease existed prior to the episode of 
ARDS, and that the veteran's pulmonary fibrosis was a direct 
result of ARDS.  The Board accords this expert's opinion 
greater weight than Dr. Hill's and the other equivocal 
opinions because the expert opinion was based on a review of 
all the evidence of record and was more conclusive than Dr. 
Hill's and the other assessments.  As for the definitive 
opinion of the November 1996 VA examiner, Dr. Shaw did not 
specify any medical evidence in the record to support the 
premise that the veteran had a chronic lung disorder prior to 
surgery and development of ARDS in 1990, whereas the 
independent expert cited to specific medical evidence in 
support of his conclusions.  Based on the cumulative evidence 
of record, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a chronic lung disorder due to exposure to 
Agent Orange in Vietnam.  

The veteran also contends that his pulmonary fibrosis was 
related to his respiratory problems in service.  However, the 
Board finds that the preponderance of the evidence is against 
this claim as well.  The service medical records indeed show 
that the veteran experienced respiratory problems, namely flu 
in 1957, 1962 and 1965, pneumonia in 1965 and 1969, and viral 
bronchitis in 1965.  Yet, these records do not support the 
veteran's testimony in 1992 that he had pneumonia every 18 
months during service.  The service medical records also show 
that all of the veteran's chest x-rays and physical 
examinations on enlistment and reenlistment were normal or 
negative.  The last chest x-ray in service in November 1971 
was within normal limits and did not show any residuals of 
the veteran's last recorded instance of respiratory 
difficulty in 1969, when a chest x-ray had revealed right 
lower zone atelectasis and bronchial pneumonia.  Moreover, 
there is no medical evidence showing that the veteran was 
hospitalized for a lung condition between service and 1990, 
as asserted by the veteran in his testimony.  The postservice 
VA and private medical records show that the veteran was 
initially diagnosed with pulmonary fibrosis following the 
development of ARDS within a day of CABG surgery in April 
1990.  The medical evidence indicates that pulmonary fibrosis 
was considered a residual of ARDS.  Dr. Shaw opined in a 1996 
VA examination report that the veteran had a preexisting 
chronic lung disease that was secondary to the multiple lower 
respiratory tract insults and infections documented in 
service, and that ARDS was secondary to longstanding 
pulmonary fibrosis.  However, the postservice medical 
evidence does not show a diagnosis of any lung disorder 
between service and 1990.  Moreover, Dr. Shaw stated that his 
opinion would not be so strong if the veteran was a cigarette 
smoker.  Although the veteran testified that he had never 
smoked in his life, the hospital records dated in 1990 
suggest otherwise.  In the VA review of the claim in 1998, it 
was noted that the veteran's chart and history did not 
reflect that his previous pneumonia led to some mild 
interstitial process prior to bypass surgery.  An independent 
medical expert opinion was sought to determine whether there 
was a relationship between the veteran's pulmonary fibrosis 
and his respiratory problems noted in service.  The 
independent expert responded that there was no relationship, 
that there was no compelling evidence to support a diagnosis 
of chronic bronchopulmonary disease preexisting the bypass 
surgery, and that the veteran's pulmonary fibrosis was 
"clearly" a sequelae of ARDS.  The Board finds this opinion 
to be most persuasive, especially because it was rendered on 
the basis of a comprehensive review of the veteran's record.  

In short, the Board concludes that the preponderance of the 
evidence weighs against the veteran's claim that his chronic 
lung disorder, diagnosed as pulmonary fibrosis many years 
after service following the development of ARDS in 
association with CABG surgery in 1990, is etiologically 
related to exposure to Agent Orange in Vietnam or to 
respiratory problems noted in service.  The Board has 
considered the doctrine of resolving doubt in the veteran's 
favor, but as the preponderance of the evidence is against 
the veteran's claim, that doctrine is not for application.  
38 U.S.C.A.§ 5107 (West 1991).  


ORDER

Entitlement to service connection for a chronic lung disorder 
is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

